           Case 5:18-cr-03409-KG Document 114 Filed 03/29/19 Page 1 of 2



                           IN THE UNITED STATES DISTRICT COURT

                               FOR THE DISTRICT OF NEW MEXICO


 UNITED STATES OF AMERICA,                      )
                                                )
                  Plaintiff,                    )          NO. 18-CR-3409 KG
                                                )
         vs.                                    )
                                                )
 TOMAS FELICIANO FRANCISCO-                     )
 PEDRO,                                         )
 a.k.a. Tomas Humberto-Camacho,                 )
                                                )
                  Defendant.                    )


                 MOTION TO DISMISS INDICTMENT WITHOUT PREJUDICE

        The United States of America moves this Court, pursuant to Fed. R. Crim. P. 48, to dismiss

without prejudice the Indictment filed on October 17, 2018, in this matter as to Defendant TOMAS

FELICIANO FRANCISCO-PEDRO. As grounds, the United States provides that it is in the

interest of justice.

        Counsel for the defendant does not oppose this motion.

        WHEREFORE, the United States respectfully requests this Court enter an Order

dismissing without prejudice the Indictment filed on October 17, 2018, as to Defendant TOMAS

FELICIANO FRANCISCO-PEDRO.

                                                     Respectfully submitted,

                                                     JOHN C. ANDERSON
                                                     United States Attorney


                                                     /s/ Filed Electronically on 3/29/2019
                                                     LUIS A. MARTINEZ
                                                     Assistant U.S. Attorney
                                                     200 N. Church Street
                                                     Las Cruces, NM 88001
                                                     (575) 522-2304
         Case 5:18-cr-03409-KG Document 114 Filed 03/29/19 Page 2 of 2



                               CERTIFICATE OF SERVICE

     I HEREBY CERTIFY that I electronically filed the foregoing document using the Court's
CM/ECF filing system which will send electronic notification to opposing counsel of record.


                                                 /s/ Filed Electronically on 3/29/2019
                                                 LUIS A. MARTINEZ
                                                 Assistant U.S. Attorney
